Citation Nr: 1639020	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a skin disorder claimed as rash.  

3.  Entitlement to service connection for a tremor disorder to include as secondary to service connected post traumatic stress disorder.

4.  Entitlement to service connection for a sinusitis disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for hyperlipidemia.

7.  Entitlement to service connection for dental disability claimed as chipping of two front teeth.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004 with service in Iraq.  He received the Army Commendation Medal with Combat Valor Device. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in May 2016.  A transcript of the hearing is associated with the record.  

The Veteran's issue of service connection for dental disability claimed as chipping of two front teeth to this point been developed only as a claim for compensation.  It is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment.  It was noted at the 2016 Board hearing that the Veteran is in receipt of dental care.  (Transcript at 22.)  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, refer this matter to the Veterans Health Administration (VHA) for appropriate action.  
See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).


The issues of entitlement to service connection for a skin disorder, hypertension, sinusitis and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's has a current tremor disorder that is as likely as not proximately due to or caused by his service-connected posttraumatic stress disorder (PTSD).

2.  The preponderance of the evidence does not reflect that the Veteran has a dental disorder involving chipped front teeth that is the result of an in-service combat wound or dental trauma, or disease such as osteomyelitis, which resulted in any loss of teeth or bone. 

3.  Prior to the promulgation of a decision by the Board, the Veteran's representative notified the Board at his May 2016 hearing, of his intent to withdraw his appeal of the issue of entitlement to service connection for hyperlipidemia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a tremor disorder are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a dental disability, for the purposes of compensation, have not been met.  38 U.S.C.A §§ 101(2), 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015). 


3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for hyperlipidemia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regarding the claim for service connection for a tremor disorder and for hyperlipidemia, the Board finds it unnecessary to address the duty to notify and assist as the tremor disorder claim is being granted in full and the hyperlipidemia claim is being dismissed as withdrawn.  In a May 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file.  VA provided an examination in November 2009 to determine the nature and etiology of the Veteran's dental disability.  There is no argument or indication that this examination was inadequate.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including cardiovascular-renal diseases such as hypertension). See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a) Seizure/tremor disorder

The Veteran, who is service connected for PTSD contends that he should be service connected for a tremor disorder.  He has testified at his May 2016 videoconference hearing that he had some issues with "shakiness" in which he drank excess water to prepare for a drug test in service.  His representative has testified that the tremors have intensified when his PTSD symptoms intensified.  In his testimony he described the tremors as beginning in his feet and going upwards, and he also had issues with jerking, especially when sleeping.  He described being told his tremors were related to his PTSD/depression medication.  Transcript at 8-12.  

The service treatment records do not reflect a formal diagnosis of a tremor disorder, but do include a single episode of shakiness accompanied with diarrhea in June 2001 after he drank more than 10 bottles of bottled water to help him urinate for a drug screen.  The assessment was overhydration and mild hyponatremia, and after a little over 2 hours of IV treatment, he no longer had trembling hands.  Thereafter there is no mention of any issues with tremors in service treatment records or mentioned in post deployment questionnaires from September 2001 and July 2003 following his respective Bosnia or Iraq deployments.  However, in May 2004 he was seen for difficulty breathing and shaking in emergent care at an Army Hospital, with a diagnosis of dyspnea and no further findings regarding the shaking other than a notation that Primatene mist in the past made him very shaky.  See 10 pg document for difficulty breathing at pgs 1, 4, 6.

Post-service treatment records document that he sporadically treated for tremor complaints over the years.  The Veteran was seen in May 2009 for tremors with a history of the same for 6 years since service, which he reported being given medications to treat by mental health providers.  He described the tremors as a sensation of being shaky all over his body like a bolt of lightning going through it.  The general assessment was of tremors.  An addendum from the following day, disclosed that the examining physician noted that he had been given a reduction of Klonopin (used to treat his psychiatric disorder) and was noted to be on a multitude of central nervous system (CNS) drugs which themselves cause tremors.  However the Veteran described the seizures as returning after an initial improvement following cessation of his medications.  He denied withdrawing from the medications improperly, indicating he took the medications as prescribed.  See 144 pg medical records at pgs 59-63.  

A follow-up record from the end of May 2009 revealed that the Veteran was seen by his doctor who had administered Botox injections for issues with back and neck pain and headaches.  The Veteran was noted to have called over the weekend with concerns about Botox causing the tremors he was experiencing all over his body, but upon speaking further the physician noted that the Veteran had tremors, described as electrical shock sensations for 2 years, so they were unrelated to his recent Botox injections.  The physician concluded that some of the Veteran's paresthesia like symptoms he described may be components of his PTSD.  It was pointed out that his neurological examination was noted to be otherwise normal and the doctor did not think there was a primary neurological basis for these symptoms.  See 17 pg May 2009 medical records at pages 3-4.   

The remainder of the treatment records of record are noted to include tremors in the problem lists or medical history but with no opinions as to the causation.  The examinations for TBI and for PTSD of record are silent for findings or complaints regarding tremors. 

Having reviewed the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for a tremor disorder as secondary to his service connected PTSD is warranted.  The Board finds that the combined evidence, to include the opinion from the medical provider who in May 2009 determined that the tremors may be components of his PTSD, pointing out that there was no other physiological signs of tremors, and the other May 2009 provider noting that CNS drugs can cause tremors.  There is not shown to be medical evidence directly contradicting such findings, to the contrary, much of it addressing tremors is noted to suggest a link between the tremors and his PTSD.  

Furthermore the Board finds that the RO in denying this claim essentially concedes that a tremor disorder, although not formally diagnosed, is as likely as not linked to his service connected PTSD.  Of note the September 2009 rating on appeal described the Veteran's tremors as either a side effect of medications (which include medications taken to treat service-connected disorders) or simply associated with anxiety from his PTSD.  The rating went on to suggest that any tremor manifestations deemed associated with his service-connected PTSD would be considered upon reevaluation of his PTSD.  The Board notes that the criteria for rating psychiatric disorders such as PTSD contains no provisions for evaluating a tremor disorder, but that such manifestations of a tremor disorder would be rated under a separate Diagnostic Code.  See 38 C.F.R. § 4.124a Diagnostic Code 8103 for tic, convulsive; see also 38 C.F.R. § 4.126 Diagnostic Code 9411.  Thus a separate grant of service connection for the tremor disorder as a manifestation of his service connected PTSD will not violate the law against rating the same disability more than once, otherwise known as the law against pyramiding under 38 C.F.R. § 4.14.  

Accordingly affording the Veteran the benefit of the doubt, service connection for a tremor disorder as secondary to his service-connected PTSD is warranted.  

b) Dental Trauma

The Veteran contends that he is entitled to service connection for dental trauma residuals of chipped two front teeth, which he testified were sustained when the Bradley vehicle he was riding in came to a sudden stop and went into a ditch.  May 2016 Board Transcript at pg 20-21.  He is noted to be service connected for a dental disorder of his temporomandibular joint dysfunction (TMJ); however he has neither claimed, nor has the evidence suggested that this disorder is related in any way to the currently claimed chipped front teeth.  

Service connection may be awarded for dental conditions such as missing or defective teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment. See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 
8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2015); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for a dental disability, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c). 

Review of the service dental treatment records reflects that he underwent routine treatment of his teeth throughout service, but included treatment of teeth numbers 
8 and 9 (what are generally referred to as the two front teeth) in December 2001.  Although the nature of the treatment is unclear, it includes the notations of "car" and markings suggestive of possible treatment of carious teeth.  Later in service, work was done on teeth 8, 10, and 12 in April 2004.  The exact nature of the work done on these teeth is again unclear but it appears they were repaired in some way Occlusion was checked and further complications are not shown.  None of the service treatment records contained any suggestions that he sustained chipped teeth as a result of dental trauma.  Post-service dental records from February 2007 to October 2009 likewise show treatment that includes application of resins on 4 or more surfaces of tooth number 8 in July 2008 and tooth number 9 in October 2009, but contain no evidence or opinion suggesting this treatment or any other treatment shown in the records were for traumatically chipped teeth. 

The report of a December 2009 VA examination stated that the Veteran has no dental complaints at this time with oral examination unremarkable for lesions or other pathology.  No oral parafunctional habits were shown and the examiner found no entitlement to further VA provided dental care.  The addendum to this examination noted the Veteran's reported history of having chipped his front teeth and having a bloody nose after a sudden stop in his Bradley vehicle, but went on to address the TMJ symptoms with no further discussion of the claimed chipped teeth.  

The evidence does not establish that he required any treatment of his front teeth as a result of dental trauma or osteomyelitis.

As the treatment that the Veteran received while on active service constituted dental treatment, it is not considered a dental disability due to in-service trauma for VA compensation purposes.  38 C.F.R. § 3.306(b)(1) ; VAOGCPREC 5-97. 
Accordingly, service connection for a dental disorder of chipping of 2 front teeth, for the purposes of VA compensation, is not warranted.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran's representative at his May 2016 videoconference hearing confirmed that he wished to withdraw the claim for entitlement to service connection for hyperlipidemia.  (Transcript at pg 2).  

Thus, the Veteran has withdrawn the appeal concerning his entitlement to service connection for hyperlipidemia, and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

Entitlement to service connection for a tremor disorder is granted.

Entitlement to service connection for dental disability claimed as chipping of two front teeth is denied.

The appeal concerning the issue of entitlement to service connection for hyperlipidemia is dismissed.  


REMAND

In regards to the remaining issues of entitlement to service connection for a hypertension, skin disorder, sinusitis and hearing loss, further development is necessary.  

For the hypertension issue the Board notes that the RO denied this by finding that the Veteran's service treatment records showed no diagnosis of hypertension during service and that there was no evidence of hypertension diagnosed and manifested to a compensable degree within the one year presumptive period from discharge.  However the Board notes that the service treatment records do include a notation in May 2004 when he was treated for shortness of breath with a blood pressure reading of 146/96.  This falls within the realm of hypertension for VA purposes, however it is shown to have only been a single time rather than the 2 or more readings taken on 3 different days which is needed for the diagnosis of hypertension to be met.  
See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1).  Additionally, his representative has also suggested that hypertension was diagnosed shortly after service.  Transcript at page 3-4.  

Given that there is now post service evidence showing a current diagnosis of hypertension, the Board finds that a VA examination is appropriate to address whether his currently diagnosed hypertension had its onset in service.  There is also of record a VA PTSD examination which upon listing somatic complaints, suggests that the Veteran's hypertension is being aggravated by his PTSD.  See October 2009 VA examination for PTSD at pg 12.  The Veteran also testified that he began having high blood pressure after he was diagnosed with PTSD, suggesting a possible secondary cause.  Thus a VA examination addressing the hypertension claim should also address whether the hypertension has been caused or aggravated by the Veteran's service-connected PTSD.  

For the skin issue the Board notes there is evidence of various skin problems treated in service and post service.  This includes the service treatment records showing that he was treated for (1) warts on both hands on an unknown date; (2) ringworm, also diagnosed as tinea corporis on the back of his neck, in July 2002 and 
(3) athletes foot in September 2000.  STRS at pg 27, 66, 71.  He also was noted to have reported a bump, blister or scab with crusting and itching after receiving a smallpox injection in February 2003.  Id. at pg 4.  Finally his July 2003 post-deployment examination confirmed not only exposure to various substances in Iraq and he also confirmed having skin diseases or rashes on the same report.  Id. at pg 9-10.  The Veteran has also testified as to having noticed bumps on his skin in service that have recurred intermittently.  Transcript at page 6-8.  

His post-service records are noted to include treatment for a rash on his chest in August 2008 that resolved in treatment the following month and a furuncle on his chest diagnosed in December 2008.  See 144 pg medical records at pgs 59-63.  Given the evidence of skin problems in service and post service evidence of skin problems shown in the medical evidence and lay testimony, the Board finds that a VA examination is warranted to address the nature and etiology of any claimed skin disorder.  

Turning to the sinus disorder, the Veteran's service treatment records are noted to include treatment for upper respiratory infections (URIs) with nasal/sinus symptoms including in July 2000 when he was treated for a URI with symptoms including sore throat, cough and drainage down his throat; and in September 2000 for URI with nasal congestion and productive cough.  STRS at pgs 73-74.  His July 2003 post-deployment examination confirmed not only exposure to various substances in Iraq and he also confirmed having chronic cough and runny nose on the same report.  He is noted to have had sinusitis on his problem list as noted in records from July 2009 and he has testified at his May 2016 hearing as to having continued problems with sinusitis and nose bleeds and being prescribed a nasal steroid.  Transcript at pg 13-16.  Given the evidence of nasal-sinus problems in service and post service evidence of sinus problems shown in the medical evidence and lay testimony, the Board finds that a VA examination is warranted to address the nature and etiology of any claimed sinus disorder.  

Lastly, regarding hearing loss, the Board notes that in-service acoustic trauma has been established and he is in fact service connected for tinnitus as related to such trauma.  He has been denied service connection for hearing loss for his audiology tests results not meeting the VA criteria for hearing loss, to include on his December 2009 VA examination.  38 C.F.R. § 3.385.  At his May 2016 hearing the Veteran and his wife alleged that his hearing worsened since this last examination.  Transcript at pg 17-19.  Accordingly given his conceded in service noise exposure, the Veteran finds that an examination is appropriate to assess whether he has a current hearing loss disability related to service.  The Board notes that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The threshold for normal hearing is from 0 to 
20 decibels and higher threshold levels indicate some degree of hearing loss. Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify all sources of treatment for his claimed hypertension, skin disorder, sinusitis and hearing loss and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, then inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of this claim. 

2.  Schedule the Veteran for examinations with clinicians of the appropriate expertise to assess the nature and etiology of his claimed hypertension, sinusitis and skin disorder(s).  The virtual folder should be made available to the examiner(s) for review in conjunction with the examination to become familiar with the Veteran's pertinent medical history.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  Upon examination of the Veteran and review of the entire claims folder, to include the service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:  

Whether the Veteran has a current disability of hypertension, sinusitis and/or any skin disorder(s) and if so it is at least as likely as not (at least a 50 percent probability) that any disability of hypertension, sinusitis and/or any skin disorder(s)was incurred or aggravated in service or if hypertension was manifested within the first post-service year (July 2004 - July 2005).   

The medical opinion must be accompanied by a comprehensive rationale.  The examiner should reference specific evidence in the claims file to support the medical opinion and/or discuss what characteristics of the Veteran's claimed disabilities of hypertension, sinusitis or skin disorder(s) do not support an in-service etiology.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an audiological examination with an audiologist to assess the nature and etiology of his claimed bilateral hearing loss.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  Upon examination of the Veteran and review of the entire claims folder, to include the service treatment records, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:  

Whether the Veteran has a current disability of hearing loss and if so it is at least as likely as not (at least a 
50 percent probability) that any current disability of hearing loss was incurred or aggravated in service or was manifested within the first post service year.   

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Any opinion offered should include a comprehensive rationale based on sound medical principles and relevant facts of this case.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


